EXHIBIT 10.15

FINAL

REGISTRATION RIGHTS AGREEMENT

                This REGISTRATION RIGHTS AGREEMENT (the “Agreement”), made as of
the 27th of April, 2005 (the “Effective Date”), by and between American
Technology Corporation, a Delaware Corporation (“ATC” or the “Company”) on the
one hand, and Greg O. Endsley, an individual (“Endsley”), Douglas J. Paschall,
an individual (“Paschall”) and Gordon & Holmes LLP, a California limited
liability partnership (“Gordon & Holmes”), on the other hand, is made with
reference to the following facts. Endsley, Paschall and Gordon & Holmes are
referred to collectively as the “Investors.”

R E C I T A L S

                A.          ATC, Endsley, Paschall and certain other parties
entered into an Agreement of Settlement and Mutual Release on the Effective Date
(the “Settlement Agreement”), pursuant to which ATC agreed to issue the
aggregate of Seventeen Thousand Five Hundred (17,500) shares (the “Shares”) of
ATC common stock, $0.00001 par value (“Common Stock”), to be divided as follows:
8,750 shares to Endsley and 8,750 shares to Paschall; provided that each of
Endsley and Paschall instructed ATC to cause 3,500 shares of his shares (for a
total of 7,000 share) to be issued in the name of Gordon & Holmes as
compensation for legal fees incurred by the ESI Parties in the defense and
prosecution of the claims described in the Settlement Agreement The share
certificates issued by ATC were therefore to be in the following denominations:

Endsley 5,250 shares     Paschall 5,250 shares     Gordon & Holmes 7,000 shares

                B.           ATC desires to grant the Investors certain rights
with respect to the registration of the Shares, subject to the conditions as set
forth herein.

A G R E E M E N T

                In consideration of the foregoing and the promises and covenants
contained herein and other good and valuable consideration the receipt of which
is hereby acknowledged, the parties hereto agree as follows:

                1.            Definitions.  For the purposes of this Agreement:

                               1.1            “Registrable Securities” shall
mean (i) the Shares and (ii) shares of Common Stock which may be issued
hereafter to the Investors with respect to the Shares in consequence of any
additional issuance, exchange or reclassification of the Common Stock, corporate
reorganization or any other form of recapitalization, consolidation or merger;
provided, however, that Registrable Securities shall not include any such
securities sold by the Investors to the public either pursuant to a registration
statement or Rule 144 or sold in a private transaction.

-1-

--------------------------------------------------------------------------------



                               1.2            “Rule 144” shall mean Rule 144
promulgated under the Securities Act.

                               1.3            “Securities Act” shall mean the
Securities Act of 1933, as amended.

                               1.4            “SEC” shall mean the Securities
and Exchange Commission.

                               1.5            “Securities Exchange Act” shall
mean the Securities Exchange Act of 1934, as amended.

                2.            Piggyback Registration.  If the Company shall at
any time or times determine to file a registration statement under the
Securities Act for any shares of its Common Stock other than (i) registration
statements on Forms S-4, S-8 or any successor to such forms, (ii) another form
not available for registering the Registrable Securities for sale to the public
or any registration statement including only securities issued pursuant to a
dividend reinvestment plan, or (iii) a registration statement in which the only
securities to be registered are securities issuable upon conversion of debt
securities or other convertible securities which are also being registered, the
Company will notify the Investors in each case of such determination at least
ten (10) days prior to filing the registration statement and, upon the receipt
of the Investors’ written request given within five (5) days after the
Investors’ receipt of such notification, the Company will use its best efforts
to cause any of the Registrable Securities, as specified in such request, to be
registered under the Securities Act pursuant to such registration statement, to
the extent and under the condition that such registration is permissible under
the Securities Act and the rules and regulations thereunder. The Company shall
have the right to terminate or withdraw any registration initiated by it prior
to the effectiveness of such registration whether or not any of the Investors
has elected to include securities in such registration. The Registration
Expenses of such withdrawn registration shall be borne by the Company in
accordance with Section 4 hereof.

                3.            Underwriting.  In connection with any offering
involving an underwriting of shares of the Company’s capital stock, the Company
shall not be required under Section 2 to include any of the Registrable
Securities of the Investors in such underwriting unless they accept the terms of
the underwriting as agreed upon between the Company and the underwriters
selected by it, and then only in such quantity as the underwriters determine in
their sole discretion will not jeopardize the success of the offering by the
Company.

                4.            Expenses.  The Company shall pay all expenses
incurred in connection with any registration pursuant to this Agreement;
provided, that the Investors shall pay for (i) any brokerage or underwriting
commissions or discounts relating to Common Stock sold by the Investors, and
(ii) fees of counsel to the Investors.

                5.            Information Supplied by the Investors.  In
connection with any registration pursuant to this Agreement, the Investors shall
furnish the Company with such information or documents as the Company may
reasonably request and as shall be required by all applicable provisions of the
Securities Act and the rules and regulations thereunder.

-2-

--------------------------------------------------------------------------------



                6.            Indemnification.  In the event any Registrable
Securities are included in a registration statement under this Agreement:

                               6.1             To the extent permitted by law,
the Company will indemnify and hold harmless the Investors, any underwriter (as
defined in the Securities Act) for the Investors and each person, if any, who
controls the Investors or underwriter within the meaning of the Securities Act
or the Securities Exchange Act, against any losses, claims, damages, or
liabilities (joint or several) to which they may become subject under the
Securities Act, or the Securities Exchange Act, insofar as such losses, claims,
damages, or liabilities (or actions in respect thereof) arise out of or are
based upon any of the following statements, omissions or violations
(collectively a “Violation”): (i) any untrue statement or alleged untrue
statement of a material fact contained in such registration statement, including
any preliminary prospectus or final prospectus contained therein or any
amendments or supplements thereto; (ii) the omission or alleged omission to
state therein a material fact required to be stated therein, or necessary to
make the statements therein not misleading; or (iii) any violation or alleged
violation by the Company of the Securities Act, the Securities Exchange Act or
any rule or regulation promulgated under the Securities Act or the Securities
Exchange Act; and the Company will pay to the Investors, such underwriter or
controlling person any legal or other expenses reasonably incurred by them in
connection with investigating or defending any such loss, claim, damage,
liability, or action; provided, however, that the indemnity agreement contained
in this Section 6.1 shall not apply to amounts paid in settlement of any such
loss, claim, damage, liability, or action if such settlement is effected without
the consent of the Company (which consent shall not be unreasonably withheld),
nor shall the Company be liable in any such case for any such loss, claim,
damage, liability, or action to the extent that it arises out of or is based
upon a Violation which occurs in reliance upon and in conformity with written
information furnished expressly for use in connection with such registration by
the Investors, or any such underwriter or controlling person of the Investors.

                               6.2             To the extent permitted by law,
the Investors will indemnify and hold harmless the Company, each of its
directors, each of its officers who has signed the registration statement, each
person, if any, who controls the Company within the meaning of the Securities
Act, any underwriter, any other person or entity selling securities in such
registration statement and any controlling person of any such underwriter or
other holder, against any losses, claims, damages, or liabilities (joint or
several) to which any of the foregoing persons may become subject, under the
Securities Act or the Securities Exchange Act, insofar as such losses, claims,
damages, or liabilities (or actions in respect thereto) arise out of or are
based upon any Violation, in each case to the extent (and only to the extent)
that such Violation occurs in reliance upon and in conformity with written
information furnished by the Investors expressly for use in connection with such
registration; and the Investors will pay any legal or other expenses reasonably
incurred by any person intended to be indemnified pursuant to this Section 6.2,
in connection with investigating or defending any such loss, claim, damage,
liability, or action; provided, however, that the indemnity agreement contained
in this Section 6.2 shall not apply to amounts paid in settlement of any such
loss, claim, damage, liability or action if such settlement is effected without
the consent of the Investors, which consent shall not be unreasonably withheld;
provided, that, in no event shall any indemnity under this Section 6.2 exceed
the gross proceeds from the offering received by the Investors.

-3-

--------------------------------------------------------------------------------



                               6.3             Promptly after receipt by an
indemnified party under this Section 6 of notice of the commencement of any
action (including any governmental action), such indemnified party will, if a
claim in respect thereof is to be made against any indemnifying party under this
Section 6, deliver to the indemnifying party a written notice of the
commencement thereof and the indemnifying party shall have the right to
participate in, and, to the extent the indemnifying party so desires, jointly
with any other indemnifying party similarly noticed, to assume the defense
thereof with counsel mutually satisfactory to the parties; provided, however,
that an indemnified party (together with all other indemnified parties which may
be represented without conflict by one counsel) shall have the right to retain
one separate counsel, with the fees and expenses to be paid by the indemnifying
party, if representation of such indemnified party by the counsel retained by
the indemnifying party would be inappropriate due to actual or potential
differing interests between such indemnified party and any other party
represented by such counsel in such proceeding. The failure to deliver written
notice to the indemnifying party within a reasonable time of the commencement of
any such action, if prejudicial to its ability to defend such action, shall
relieve such indemnifying party of any liability to the indemnified party under
this Section 6, but the omission so to deliver written notice to the
indemnifying party will not relieve it of any liability that it may have to any
indemnified party otherwise than under this Section 6.

                               6.4             If the indemnification provided
for in this Section 6 is held by a court of competent jurisdiction to be
unavailable to an indemnified party with respect to any loss, liability, claim,
damage, or expense referred to therein, then the indemnifying party, in lieu of
indemnifying such indemnified party hereunder, shall contribute to the amount
paid or payable by such indemnified party as a result of such loss, liability,
claim, damage, or expense in such proportion as is appropriate to reflect the
relative fault of the indemnifying party on the one hand and of the indemnified
party on the other in connection with the statements or omissions that resulted
in such loss, liability, claim, damage, or expense as well as any other relevant
equitable considerations. The relative fault of the indemnifying party and of
the indemnified party shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission to state a material fact relates to information supplied by the
indemnifying party or by the indemnified party and the parties’ relative intent,
knowledge, access to information, and opportunity to correct or prevent such
statement or omission.

                               6.5             Notwithstanding the foregoing, to
the extent that the provisions on indemnification and contribution contained in
the underwriting agreement entered into by a party to this Agreement in
connection with the underwritten public offering are in conflict with the
foregoing provisions, the provisions in the underwriting agreement shall
control.

                               6.6             The obligations of the Company
and the Investors under this Section 6 shall survive the completion of any
offering of Registrable Securities in a registration statement under this
Agreement, and otherwise. No indemnifying party, in the defense of any such
claim or litigation, shall, except with the consent of each indemnified party,
consent to the entry of any judgment or enter into any settlement which does not
include as an unconditional term thereof the giving by the claimant or plaintiff
to such indemnified party of a release from a liability in respect to such claim
or litigation.

-4-

--------------------------------------------------------------------------------



                7.            Termination of Registration Rights.  An Investor
shall not be entitled to exercise any right provided for in this Agreement after
the first date on which all Registrable Securities then held by such Investor
may immediately be sold under Rule 144 during any 90-day period taking into
consideration the volume restrictions specified in Rule 144.

                8.            Non-Assignability.  This Agreement is personal to
the Investors, and neither the Agreement nor any of the Investors’ rights or
obligations hereunder may be assigned, pledged or encumbered by the Investors
without the prior written consent of ATC, which may be withheld in ATC’s sole
discretion.

                9.            Miscellaneous.

                               9.1             Successors and Assigns.  Except
as otherwise provided herein, the terms and conditions of this Agreement shall
inure to the benefit of and be binding upon the respective successors and
assigns of the parties. Nothing in this Agreement, express or implied, is
intended to confer upon any party other than the parties hereto or their
respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.

                               9.2             Governing Law.  This Agreement
shall be governed by and construed under the laws of the State of California as
applied to agreements among California residents entered into and to be
performed entirely within California.

                               9.3             Counterparts.  This Agreement may
be executed in two or more counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.

                               9.4             Titles and Subtitles.  The titles
and subtitles used in this Agreement are used for convenience only and are not
to be considered in construing or interpreting this Agreement.

                               9.5             Notices.  Unless otherwise
provided, any notice required or permitted under this Agreement shall be given
in writing and shall be deemed effectively given upon personal delivery to the
party to be notified, upon transmission by facsimile at the facsimile number
indicated for such parties on the signature page hereof, with confirmation of
receipt, or upon deposit with the United States Post Office, by registered or
certified mail, postage prepaid and addressed to the party to be notified at the
address indicated for such party on the signature page hereof. Any party may
change its address or facsimile number by ten (10) days’ advance written notice
to the other parties given in accordance herewith.

                               9.6             Expenses.  If any action at law
or in equity is necessary to enforce or interpret the terms of this Agreement,
the prevailing party shall be entitled to reasonable attorneys’ fees, costs and
necessary disbursements in addition to any other relief to which such party may
be entitled.

-5-

--------------------------------------------------------------------------------



                               9.7             Amendments and Waivers.  Any term
of this Agreement may be amended and the observance of any term of this
Agreement may be waived (either generally, in a particular instance or
prospectively), only with the written consent of the Company and the Investors.

                               9.8             Severability.  If one or more
provisions of this Agreement are held to be unenforceable under applicable law,
such provision shall be excluded from this Agreement and the balance of the
Agreement shall be interpreted as if such provision were so excluded and shall
be enforceable in accordance with its terms.

                               9.9             No Delay of Registration.  No
Investor shall have any right to obtain or seek an injunction restraining or
otherwise delaying any registration by the Company as the result of any
controversy that might arise with respect to the interpretation or
implementation of this Agreement.

                               9.10           Entire Agreement.  This Agreement
and the Settlement Agreement constitute the full and entire understanding and
agreement between the parties with regard to the subjects hereof and thereof.

[Signature Pages Follow]

-6-

--------------------------------------------------------------------------------



                IN WITNESS WHEREOF, the parties have executed this Agreement as
of the date first written above.

THE COMPANY: THE INVESTORS:     American Technology Corporation, a Gordon &
Holmes LLP, a California Delaware corporation limited liability company     By: 
/s/  Bruce A. Gray                                          By:  /s/  Frederic
L. Gordon                            Name:  Bruce A.
Gray                                           Name:  Frederic L.
Gordon                             Title:  Vice President, Government
Group            Title: 
Partner                                                       Address: Address:
13114 Evening Creek Drive South 223 W. Date Street San Diego, California 92128
San Diego, California 92101-3571 Facsimile: 858.679.0545         Greg O.
Endsley, an Individual       /s/  Greg O.
Endsley                                          Greg O. Endsley       Address:
  25022 Footpath Ln.                                           Laguna Niguel, CA
92677                                Facsimile: 
949.585.9866                                          Douglas J. Paschall, an
Individual       /s/  Douglas J. Paschall                                    
Douglas J. Paschall       Address:   5 Las
Posadas                                                    Rancho Santa
Margarita, CA                            Facsimile: 
949.959.1252                               


[REGISTRATION RIGHTS AGREEMENT
SIGNATURE PAGE]

--------------------------------------------------------------------------------

